DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the newly cited/relied upon Akune et al., which motivates an artisan to utilize a relay circuit substrate that is electrically coupled to a drive circuit substrate and which is at least partially spaced from the drive circuit substrate via a spacer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashimura et al. (US 2015/0062220 A1) in view of Akune et al. (US 2007/0070103 A1) and Miyazaki et al. (US 2006/0255440 A1).
Regarding claims 1 and 8:
	Kashimura et al. disclose a liquid ejecting apparatus comprising:
	a liquid ejection head (print head unit 20) including a drive element (piezoelectric element 33), the liquid ejection head ejecting a liquid by a supply of a drive signal (drive signal 78: Figs. 6-7) to the drive element (paragraph 89); and
	a drive circuit (head drive circuit 44: Fig. 6) that outputs the drive signal (paragraph 119), wherein the drive circuit includes:
		a modulation circuit (drive IC 54) that modulates a base drive signal to output a modulation signal (paragraphs 105-112 & Fig. 6),
		amplifier circuit (switching circuit 55) that amplifies the modulation signal to output an amplified modulation signal (paragraphs 113-117 & Fig. 6),
		demodulation circuit (filter circuit 56) that demodulates the amplified modulation signal to output the drive signal (paragraphs 118-119 & Fig. 6), and
		a substrate (main substrate 50) on which the modulation circuit, the amplifier circuit, and the demodulation circuit are provided (Figs. 6, 10),
		wherein the substrate includes a base material (“glass epoxy substrate”) and a first layer (“copper foil”) laminated on a first face of the base material (paragraph 148 & Fig. 10), the first layer including a first propagation wire through which at least one of the amplified modulation signal and the drive signal propagates (Figs. 6, 10-11, 16).
	Kashimura et al. do not expressly disclose that the apparatus comprises a relay circuit substrate that is spaced apart from the substrate via a spacer, or that the base material includes a metal and has a thickness greater than a thickness of the first layer.
	However, Akune et al. discloses a liquid ejecting apparatus that is able to simply distribute various control signals and image data from a main control board to a plurality of liquid ejection heads (paragraph 60) by including a relay circuit substrate (relay substrate 600) that is electrically coupled to a drive circuit substrate (ICB substrate 500) and that relays propagation of a drive signal to the liquid ejection heads (paragraphs 59-61, 178), the relay circuit being partially spaced apart from the drive circuit substrate via a spacer (at least flexible cable 3 acts to space ICB substrate 500 and relay substrate 600: paragraph 60 & Fig. 1).
	Further, Miyazaki discloses an electric module (Fig. 5) having high rigidity and reduced manufacturing costs (paragraph 114) that comprises a substrate (multi-layer substrate 20: paragraph 73 & Figs. 5, 10D) including a metallic base material (core member 41: paragraph 51), a first layer (upper rank layer B) laminated on a first face of the base material (Figs. 5, 11A), the first layer including a first propagation wire (one of conductive patterns 155-170) through which a signal propagates (paragraph 111, Fig. 11A),
	wherein the base material has a thickness greater than a thickness of the first layer (Figs. 5, 10C).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include into Kashimura et al.’s apparatus a relay circuit substrate, such as taught by Akune et al., so as to simplify the signal distribution configuration.  It would have been further obvious to form Kashimura et al.’s drive circuit module in the manner taught by Miyazaki, so as to provide a drive circuit having high rigidity and reduced manufacturing costs.  In doing so, an artisan would have found it obvious to form a first propagation wire that propagates one of Kashimura et al.’s amplified modulation signal and the drive signal.
Regarding claim 2:
	Kashimura et al.’s modified apparatus comprises all the limitations of claim 1, and Kashimura et al. also disclose that the substrate includes a second layer (“copper foil”) laminated on a second face opposite to the first face of the base material (paragraph 148 & Figs. 10, 16),
	the second layer including a second propagation wire through which a signal different from a signal propagating through the first propagation wire propagates (Figs. 6, 16).
Regarding claim 5:
	Kashimura et al.’s modified apparatus comprises all the limitations of claim 1, and Kashimura et al. also disclose that the amplifier circuit is positioned so as to overlap at least part of the base material in a direction normal to the first face (Fig. 10).
Regarding claim 6:
	Kashimura et al.’s modified apparatus comprises all the limitations of claim 1, and Kashimura et al. also disclose that the demodulation circuit is positioned so as to overlap at least part of the base material in a direction normal to the first face (Fig. 10).
Regarding claim 7:
	Kashimura et al.’s modified apparatus comprises all the limitations of claim 1, and Miyazaki et al. also disclose that the base material includes copper as the metal (paragraph 51).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashimura et al. as modified by Akune et al. and Miyazaki et al., as applied to claim 1 above, and further in view of Anderson (US 2008/0079776 A1).
Regarding claim 3:
	Kashimura et al.’s modified apparatus comprises all the limitations of claim 1, but does not expressly disclose that a ground signal indicating a reference potential of the drive circuit is supplied to the base material.
	However, Anderson et al. disclose a liquid ejecting apparatus having a substrate (base substrate 10) made of a metallic material (paragraph 36), to which a ground signal indicating a reference potential is applied, so as to enable the substrate to provide a ground plane for electrical connections in drive circuitry (paragraph 36).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to apply a ground signal to the substrate in Kashimura et al.’s apparatus, as suggested by Anderson et al., for the purpose of providing a ground plane for the driver circuitry.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853